ORDER
The Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action alleging that respondent Philip Jay Elbert committed professional misconduct warranting public discipline, namely, failing to maintain custody over and disseminating confidential materials obtained during discovery in a criminal proceeding, in violation of Minn. R. Prof. Conduct 3.4(c) and 8.4(d).
Respondent now waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and *680unconditionally admits the allegations of the petition. In a stipulation for discipline, the parties jointly recommend that the appropriate discipline is a 30-day suspension.
The court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that:
1. Respondent Philip Jay Elbert is suspended from the practice of law for a minimum of 30 days, effective 14 days from the date of the filing of this order;
2. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals);
3. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR;
4. Respondent shall be eligible for reinstatement to the practice of law following the expiration of the suspension period provided that, not less than 15 days before the end of the suspension period, respondent files with the Clerk of Appellate Courts and serves upon the Director an affidavit establishing that he is current in continuing legal education requirements, has complied with Rules 24 and 26, RLPR, and has complied with any other conditions for reinstatement imposed by the court; and'
5.Within 1 year of the date of the filing of this order, respondent shall file with the Clerk of Appellate Courts and serve upon the Director proof of successful completion of the professional responsibility portion of the state bar examination. Failure to timely file the required documentation shall result in automatic re-suspension, as provided in Rule 18(e)(3), RLPR.
BY THE COURT:
/s/_ Alan C. Page Associate Justice